EXHIBIT 10.1.1

ASSIGNMENT OF AGREEMENT

FOR PURCHASE AND SALE OF REAL PROPERTY

THIS ASSIGNMENT OF AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (the
“Assignment”) is made and entered into as of the 20th day of May, 2011 by and
between WOODFIELD INVESTMENTS, LLC, a Virginia limited liability company
(“Assignor”) and GR-105 LONG POINT VENTURE, LLC, a Delaware limited liability
company (“Assignee”).

WHEREAS, REDUS SOUTH CAROLINA, LLC, a Delaware limited liability company, f/k/a
REDUS SC LAND, LLC (“Seller”), as seller, and Assignor, as purchaser, are
parties to that certain Agreement for Purchase and Sale of Real Property dated
November 10, 2010, as amended by that certain First Amendment to Agreement for
Purchase and Sale of Real Property dated January 5, 2011, by that certain Second
Amendment to Agreement for Purchase and Sale of Real Property dated February 1,
2011, by that certain Third Amendment to Agreement for Purchase and Sale of Real
Property dated May 12, 2011 and by that certain Fourth Amendment to Agreement
for Purchase and Sale of Real Property dated May 18, 2011 (as amended, the
“Purchase Agreement”) with respect to certain real property located in the Town
of Mount Pleasant, Charleston County, South Carolina, as more particularly
described in said Purchase Agreement; and

WHEREAS, Assignor has agreed to assign all of its obligations, rights, title and
interests in, to and under said Purchase Agreement to Assignee, and Assignee has
agreed to assume all of Assignor’s obligations, rights, title and interests in,
to and under the Purchase Agreement from Assignor.

NOW, THEREFORE, FOR AND IN CONSIDERATION of One Dollar ($1.00) and other good
and valuable consideration, Assignor hereby assigns to Assignee all of its
obligations, rights, title and interest in, to and under the Purchase Agreement,
and Assignee hereby assumes all of Assignor’s obligations, rights, title and
interest in, to and under the Purchase Agreement.

[SIGNATURES INCLUDED ON FOLLOWING PAGES]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by the persons duly empowered to bind the parties to perform their
respective obligations hereunder as of the day and year first above written.

 

ASSIGNOR:

WOODFIELD INVESTMENTS, LLC,

a Virginia limited liability company

By:   /s/ Michael L. Schwarz Name:   Michael L. Schwarz Title:   Manager
ASSIGNEE:

GR-105 LONG POINT VENTURE, LLC

a Delaware limited liability company

By:  

WF Invest Long Point, LLC,

a Delaware limited liability company,

its Operating Member

  By:  

Woodfield Investments, LLC,

a Virginia limited liability company,

its Manager

    By:   /s/ Michael L. Schwarz     Name:   Michael L. Schwarz     Title:  
Manager